                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 ALEXANDRIA DIVISION
              KAREN TREVILLION                      NO. 1:20−CV−01059−DCJ−JPM

                      VERSUS                        JUDGE DAVID C JOSEPH

       CONCORDIA BANK & TRUST CO                    MAGISTRATE JUDGE JOSEPH H L
                                                    PEREZ−MONTES



             NOTICE OF CORPORATE DISCLOSURE STATEMENT REQUIREMENT

NOTICE TO FILER:

     The Motion to Dismiss for Failure to State a Claim − #6 filed by Concordia Bank & Trust Co, was the
first appearance by this party. According to Fed.R.Civ.P. 7.1, "the first appearance of a non−governmental
corporate party requires a corporate disclosure statement." Additionally, the rule requires that a corporate
party "promptly" supplement the statement upon any change in the information that the party previously
provided to the court.

    In accordance with this rule, the United States District Court, Western District of Louisiana requires that a
corporate party who makes a first appearance in a case must file a corporate disclosure statement either
identifying any parent corporation or corporation holding 10% or more of its stock holdings or file a statement
stating there is no such parent corporation or other corporation holding stock in the corporation. For pending
cases in which a corporate disclosure statement has not previously been filed by any non−governmental
corporate party, the court also requires such a statement be filed as soon as possible.

    A corporate disclosure statement must be electronically filed by 10/28/2020 or the matter will be
referred to the court for further action to enforce compliance. If you feel this notice has been issued in
error or the filer is not a non−governmental corporate party, please submit a document declaring same.

   For questions regarding this document or transmission, please call our CM/ECF help desk at
1−866−323−1101.

   THUS DONE October 14, 2020.



                                                            TONY R. MOORE
                                                            CLERK OF COURT
